Title: To John Adams from Leendert de Neufville, 8 March 1782
From: Neufville, Leendert de
To: Adams, John



Amsterdam 8 March 1782
Sir

Being called upon this morning for the payment of an interest coupon of your Excellencys loan which was accordingly discharged—it made me remember whether we ought not to make an advertisement about it in the newspapers. As the last time it was often repeated I wants propose making it at present very plain which if any might have perhaps as much or new influence with the public. The Chief question however is in which terms it Should be couched—whether in your Excellencys name or merely that the interest of Such a loan is  annually paid at J d N & S. If it was possible to receive Your directions by return of post I Should esteem it as a favour because then I might have the advertisement inserted on monday—it being already a little over the time. I hope that Your Excellency found S.A. wel disposed on her birth day and ready to write Circular letters to favour the motion of friesland but I am however a little afraid that She wil be oblidged like Genl Conway to repent it may it meet in the Case with Similar Support. I have the honour to be with deep veneration respect Sir Your Excellencys Most Obedt & very humble serv L:

de Neufville Son of Jn

